Title: Thomas Jefferson to Valentín de Foronda, 14 December 1813
From: Jefferson, Thomas
To: Foronda, Valentín de


          Dear Sir  Monticello Dec. 14. 13.
          I have had the pleasure of recieving several letters from you, covering printed propositions and pamphlets on the state of your affairs, and all breathing the genuine sentiments of order, liberty & philanthropy with which I know you to be sincerely inspired. we learn little to be depended on here as to your civil proceedings, or of the division of sentiments among you: but in this absence of information I have made whatever you propose the polar star of my wishes. what is to be the issue of your present struggles we, here, cannot judge. but we sincerely wish it may be what is best for the happiness and reinvigoration of your country. that it’s divorce from it’s American colonies, which is now unavoidable, will be a great blessing, it is impossible not to pronounce on a review of what Spain was when she acquired them, and of her gradual descent from that proud eminence to the condition in which her present war found her. nature has formed that peninsul to be the second, and why
			 not the first nation in Europe? give equal habits of energy to the bodies, and of science to the minds of her citizens, and where could her superior be found? the most advantageous relation in which she can
			 stand with her
			 American colonies is that of independant friendship, secured by the ties of consanguinity, sameness of language, religion, manners, and habits, and certain, from the influence of these, of a preference in her
			 commerce. if, instead of the eternal irritations, thwartings, machinations against their new governments, the insults and aggressions which Gr. Britain has so unwisely practised towards us, to force us to hate her against our natural inclinations, Spain yields, like a genuine parent, to the forisfamiliation of her colonies now at maturity, if she extends to them her affections, her aid, her patronage in every court & country, it will weave a bond of union indissoluble by time.We are in a state of
			 semi-warfare with your adjoining colonies the Floridas. we do not consider this as affecting our peace with Spain or any other of her former possessions. we wish her and them well; and under her present difficulties at home, and her doubtful future relations with her colonies, both wisdom & interest will I presume induce her to leave them to settle themselves the quarrel they draw on themselves from their neighbors.
			 the commanding officers in the Floridas have excited & armed the neighboring savages to war against us, and to murder & scalp many of our women and children as well as men, taken by surprise, poor creatures! they have paid for it with the loss of the flower of their strength, and have given us the right as we possess the power
			 to exterminate, or to expatriate them beyond the Missisipi. this conduct of the Spanish officers will probably oblige us to take possession of the Floridas, and the rather as we believe the English will otherwise sieze them, and use them as stations to distract and annoy us. but should we possess ourselves of them, & Spain retain her other colonies in this hemisphere, I presume we shall consider them in our hands as subjects of negociation.
          We are now at the close of our 2d campaign with England. during the first we suffered several checks
			 from the want of capable and tried officers; all the higher ones of the revolution having died off during an interval of 30 years of peace.
			 but
			 this 2d campaign has been more succesful, having given us all the lakes & country of Upper Canada, except the single post of Kingston, at it’s lower extremity. the two immediate causes of
			 the war were the Orders of Council and impressment of our seamen. the 1st having been removed after we had declared war, the war is continued for the 2d and a 3d has been generated by their conduct during the war, in exciting the Indian hordes to murder & scalp the women & children on our frontier. this renders peace for ever
			 impossible but
			 on the establishment of such a meridian boundary to their possessions as that they never more can have such influence with the savages as to excite again the same barbarities. the thousand ships
			 too
			 they took from us in peace and the six thousand seamen impressed call for this indemnification. on the water we have proved to the world the error of their
			 invincibility, and shewn that with
			 equal
			 force and well trained officers they can be beaten by other nations as brave as themselves. their lying officers and printers will give to Europe very different views of the state of their war with us. but you will see now, as in the
			 revolutionary war, that they will lie and conquer themselves out of all their possessions on this
			 continent.
          I pray for the happiness of your nation, and that it may be blessed with sound views & succesful measures, under the difficulties in which it is involved: and especially that they may know the value of your counsels, and to yourself I tender the assurances of my high respect and esteem.
          Th:
            Jefferson
        